Exhibit 10.1

ASCENA RETAIL GROUP, INC.

EXECUTIVE SEVERANCE PLAN

Amended and Restated Effective as of December 9, 2015

INTRODUCTION

The purpose of the Plan is to enable the Company to offer certain protections to
senior executives if their employment with the Employer is terminated under the
circumstances described herein. The Plan was initially adopted effective as of
March 3, 2010, was subsequently amended and restated effective as of
September 23, 2014 and is subsequently amended and restated in the form herein
effective as of December 9, 2015.

The Plan shall apply to Eligible Employees employed by an Employer on or after
the Restatement Date and shall not apply to Participants who terminated
employment with an Employer prior to the Restatement Date.

Unless otherwise expressly provided in the Plan or unless otherwise agreed to in
writing between the Company or an Affiliate and a Participant on or after the
date hereof, Participants covered by the Plan shall not be eligible to
participate in any other severance or termination plan, policy or practice of
the Employer that would otherwise apply under the circumstances described
herein. The Plan is intended to be a “top-hat” pension benefit plan within the
meaning of U.S. Department of Labor Regulation Section 2520.104-23. This
document shall constitute both the plan document and summary booklet and shall
be distributed to Participants in this form. Capitalized terms and phrases used
herein shall have the meanings ascribed thereto in Article I.

ARTICLE I

DEFINITIONS

For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article.

1.1 “Affiliate” shall mean (a) any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code, (b) any corporation, trade or
business (including, without limitation, a partnership or limited liability
company) which is directly or indirectly controlled 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) by the Company, or (c) any other entity which is designated as an
Affiliate by the Board or the Committee.

1.2 “Base Salary” shall mean a Participant’s annual base compensation rate for
services paid by the Employer to the Participant at the time immediately prior
to the Participant’s termination of employment, as reflected in the Employer’s
payroll records or, if higher, the Participant’s annual base compensation rate
immediately prior to a Change in Control. Base Salary shall not include
commissions, bonuses, overtime pay, incentive compensation, benefits paid under
any qualified plan, any group medical, dental or other welfare benefit plan,
non-cash compensation or any other additional compensation, but shall include
amounts reduced pursuant



--------------------------------------------------------------------------------

to a Participant’s salary reduction agreement under Section 125, 132(f)(4) or
401(k) of the Code, if any, or a nonqualified elective deferred compensation
arrangement, if any, to the extent that in each such case the reduction is to
base salary.

1.3 “Board” shall mean the Board of Directors of the Company.

1.4 “Bonus” shall mean the higher of (a) a Participant’s average of the most
recent three (3) year aggregate annual cash performance bonuses actually paid to
such Participant on a semi-annual basis or (b) a Participant’s annual target
cash performance bonus opportunity relating to the fiscal year in which a Change
in Control shall occur, as determined under an agreement between the Participant
and the Employer, or under any written bonus plan, program or arrangement
approved by the Board or the Compensation Committee of the Board. For purposes
of calculating a year’s aggregate annual cash performance bonus referred to in
Section 1.4(a), such aggregate annual bonus shall equal the sum of the two
seasonal bonuses actually paid to a participant with respect to a fiscal year.
Bonus shall not include any other bonus to be paid upon completion of any
specified project or upon the occurrence of a specified event, including,
without limitation, a Change in Control.

1.5 “Cause” shall mean the occurrence of any of the following with respect to
the Participant:

(a) conviction of a crime (including conviction on a nolo contendere plea)
involving the commission by the Participant of a felony or of a criminal act
involving, in the good faith judgment of the Board, fraud, dishonesty, or moral
turpitude;

(b) material failure to satisfactorily perform employment duties reasonably
requested by the Board after thirty (30) days’ written notice of such failure to
perform, specifying that the failure constitutes cause (other than as a result
of vacation, sickness, illness or injury);

(c) fraud or embezzlement;

(d) gross misconduct or gross negligence in connection with the business of the
Employer or an Affiliate which has a substantial adverse effect on the Employer
or the Affiliate; or

(e) the Participant’s intentional and willful act or omission which is
materially detrimental to the business or reputation of the Employer or an
Affiliate.

Termination of the Participant for Cause shall be made by delivery to the
Participant of a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the Board at a meeting of the Board called and held
for that purpose (after 30 days prior written notice to the Participant and a
reasonable opportunity for the Participant to be heard before the Board prior to
such vote) finding that in the good faith judgment of the Board, the Participant
was guilty of conduct set forth in any of clauses (a) through (e) above and
specifying the particulars thereof.

 

2



--------------------------------------------------------------------------------

1.6 “Change in Control” shall mean the consummation of any of the following
events: (a) any “person,” as such term is used in sections 3(a)(9) and 13(d) of
the Exchange Act, becomes a “beneficial owner,” as such term is used in Rule
13d-3 under the Exchange Act, during the twelve (12) month period ending on the
date of the most recent acquisition by such person of 30% or more of the total
voting power of the outstanding stock of the Company, excluding a person that is
an affiliate (as such term is used under the Exchange) of the Company on the
date hereof, or any affiliate of any such person; (b) during any period of
twelve (12) consecutive months, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), (c), or (d) of this section) or a
director whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such term is used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the twelve-month
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; (c) all or
substantially all the assets of the Company are disposed of pursuant to a
merger, consolidation or other transaction (unless the shareholders of the
Company immediately prior to such merger, consolidation or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they own the common stock of the Company, all the common stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Company); or (d) the Company combines with another company and
is the surviving corporation, but, immediately after the combination, the
shareholders of the Company immediately prior to the combination hold, directly
or indirectly, 50% or less of the common stock or other ownership interests of
the combined company (there being excluded from the number of shares held by
such shareholders, but not from the common stock or other ownership interests of
the combined company, any shares or other ownership interests received by
affiliates of such other company in exchange for stock of such other company).
Notwithstanding anything herein to the contrary and except with respect to a
Change in Control event described in Section 1.6(b), a Change in Control shall
be deemed to have occurred under this Section 1.6 solely upon the occurrence of
the closing of the transaction giving rise to the Change in Control event.
Notwithstanding anything herein to the contrary, none of the foregoing events
shall be deemed to be a “Change in Control” unless such event constitutes a
“change in control event” within the meaning of Code Section 409A.

1.7 “Change in Control Related Termination” means a Pre-Change in Control
Termination or a Post-Change in Control Termination, as applicable.

1.8 “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

1.9 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.10 “Code Section 409A” shall mean Section 409A of the Code together with the
treasury regulations and other official guidance promulgated thereunder.

 

3



--------------------------------------------------------------------------------

1.11 “Committee” shall mean the Compensation and Stock Incentive Committee of
the Board or such other committee appointed by the Board from time to time to
administer the Plan.

1.12 “Company” shall mean Ascena Retail Group, Inc., a Delaware corporation, and
any successor as provided in Article VI hereof.

1.13 “Continuation Period” shall mean a period commencing on the date of a
Participant’s Separation from Service (or, the date of the Change in Control in
the event of a Pre-Change in Control Termination as a result of a Participant’s
resignation for Good Reason) until the earliest of:

(a) solely in the event of a Non-Change in Control Termination, the expiration
of the period during which the Participant is receiving Severance Payments;

(b) solely in the Event of a Change in Control Termination, twelve (12) months
(or, eighteen (18) months with respect to a Participant with the title
“Executive Vice President” who experiences a Change in Control Related
Termination) from such date;

(c) the date the Participant becomes eligible for coverage under the health
insurance plan of a subsequent employer; and

(d) the date the Participant or the Participant’s eligible dependents, as the
case may be, cease to be eligible under COBRA.

1.14 “Continued Health Coverage” shall mean the benefit set forth in
Section 2.2(b) of the Plan.

1.15 “Delay Period” shall mean the period commencing on the date the Participant
incurs a Separation from Service from the Employer until the earlier of (a) the
six (6)-month anniversary of the date of such Separation from Service and
(b) the date of the Participant’s death.

1.16 “Disability” shall mean a Participant’s disability that would qualify as
such under the Employer’s long-term disability plan without regard to any
waiting periods set forth in such plan.

1.17 “Eligible Employee” shall mean any executive-level employee of the Employer
designated in writing by the Committee to participate in the Plan.

1.18 “Employer” shall mean the Company and any Affiliate.

1.19 “Equity Vesting” shall mean the benefit set forth in Section 2.2(b) of the
Plan.

1.20 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

1.22 “Good Reason” shall mean the occurrence of any of the following events
within ninety (90) days prior to a Change in Control, or on or following a
Change in Control without the Participant’s express written consent, provided
the Participant gives notice to the Employer of the Good Reason event within
ninety (90) days after the Participant has knowledge of the Good Reason event
and such events are not fully corrected in all material respects by the Employer
within thirty (30) days following receipt of the Participant’s written
notification:

(a) any material diminution of the responsibilities, duties or authority of the
Participant (except in connection with the termination of Executive’s employment
for Cause or due to Total Disability or as a result of Executive’s death, or
temporarily as a result of the Participant’s illness or other absence);

(b) any reduction in the Participant’s base salary and/or benefits, other than a
reduction that is uniformly applied to similar situated employees;

(c) relocation of the Participant’s principal place of work outside of a thirty
(30) mile radius of the Participant’s then current location; or

(d) the failure of any successor to the Company to assume the Plan.

1.23 “Non-Change in Control Termination” shall mean a termination event
described in Section 2.1(a)(i) of the Plan.

1.24 “Outplacement Services” shall mean the benefit set forth in Section 2.2(e)
of the Plan.

1.25 “Participant” shall mean any Eligible Employee who is eligible to receive
Severance Benefits under the Plan.

1.26 “Plan” shall mean the Ascena Retail Group, Inc. Executive Severance Plan.

1.27 “Post-Change in Control Termination” shall mean a termination event
described in Section 2.1(a)(ii) of the Plan.

1.28 “Pre-Change in Control Termination” shall mean a termination event
described in Section 2.1(a)(ii) of the Plan.

1.29 “Pro-Rata Bonus” shall mean the payment set forth in Section 2.2(d) of the
Plan.

1.30 “Restatement Date” shall mean December 9, 2015.

1.31 “Separation from Service” shall mean a Participant’s termination of
employment with the Employer, provided that such termination constitutes a
separation from service within the meaning of Code Section 409A and the guidance
issued thereunder. All references in the Plan to a “termination,” “termination
of employment” or like terms shall mean Separation from Service.

 

5



--------------------------------------------------------------------------------

1.32 “Severance Benefits” shall mean, as applicable, the Severance Payment, the
Continued Health Coverage, the Equity Vesting and the Pro-Rata Bonus.

1.33 “Severance Payment” shall mean the payments set forth in Section 2.2(a) of
the Plan.

1.34 “Specified Employee” shall mean a Participant who, as of the date of his or
her Separation from Service, is deemed to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Employer from time to time in
accordance therewith, or if none, the default methodology set forth therein.

ARTICLE II

SEVERANCE BENEFITS

2.1 Eligibility for Severance Benefits.

(a) Qualifying Event for an Eligible Employee.

(i) Non-Change in Control Termination. If, at any time prior to a Change in
Control the employment of a Participant is terminated by the Employer without
Cause (a “Non-Change in Control Termination”), then the Employer shall pay or
provide the Participant with the Severance Payment, the Continued Health
Coverage, the Pro-Rata Bonus and the Outplacement Services pursuant to the terms
set forth herein.

(ii) Change in Control Related Termination. If, during the ninety (90) day
period prior to the date of a Change in Control (a “Pre-Change in Control
Termination”) or the period commencing on the date of a Change in Control and
ending twenty-four (24) months thereafter (a “Post-Change in Control
Termination”) the employment of a Participant is terminated by the Employer
without Cause or by the Participant for Good Reason, then the Employer shall pay
or provide the Participant with the Severance Payment, the Continued Health
Coverage, the Equity Vesting, the Pro-Rata Bonus and the Outplacement Services
pursuant to the terms set forth herein, and in the event of a Pre-Change in
Control Termination, the foregoing Severance Benefits shall be in lieu of any
Severance Benefits the Participant is entitled to under Section 2.1(a)(i).

(b) Non-Qualifying Events. A Participant shall not be entitled to Severance
Benefits under the Plan if the Participant’s employment is terminated (i) by the
Employer for Cause, (ii) by a Participant for any reason other than for Good
Reason during the ninety (90) day period prior to a Change in Control or during
the twenty-four (24) month period following a Change in Control, or (iii) on
account of the Participant’s death or Disability.

 

6



--------------------------------------------------------------------------------

2.2 Severance Benefits. In the event that a Participant becomes entitled to
benefits pursuant to Section 2.1(a) hereof, the Employer shall pay or provide
the Participant with the applicable Severance Benefits as follows:

(a) Severance Payment. Subject to the provisions of Sections 2.3 through 2.8,
the Employer shall pay to the Participant the following:

(i) Non-Change in Control Termination. In the event of a Non-Change in Control
Termination, the Employer shall pay the Participant an amount in cash equal to
one-twelfth (1/12) of the Participant’s Base Salary, payable in accordance with
the Company’s normal payroll practices for a period of twelve (12) months
following the Participant’s Separation from Service, with the first payment
thereof paid on the ninetieth (90th) day following the date of the Participant’s
Separation from Service, which first payment shall include any amounts that
would have been otherwise payable to the Participant during such ninety (90) day
period. Notwithstanding the foregoing or anything in the Plan to the contrary,
to the extent required by Code Section 409A, the payment of the Severance
Payments under this Section 2.2(a)(i) shall be subject to the Delay Period as
provided in Section 7.8(b) hereof.

(ii) Change in Control Related Termination. In the event of a Change in Control
Related Termination, the Employer shall pay the Participant an amount in cash
equal to the sum of the Participant’s Base Salary plus Bonus, provided that with
respect to a Participant with the title “Executive Vice President,” such sum
shall be multiplied by one and one-half (1 1⁄2). The Severance Payment under
this Section 2.2(a)(ii) shall be payable, subject to Section 2.5, in a lump sum
on (A) in the case of a Pre-Change in Control Termination, the later of (x) the
ninetieth (90th) day following the date of the Participant’s Separation from
Service and (y) the date of the Change in Control, and (B) in the case of a
Post-Change in Control Termination, the ninetieth (90th) day following the date
of the Participant’s Separation from Service. Notwithstanding the foregoing or
anything in the Plan to the contrary, to the extent required by Code
Section 409A, in the event of a Post-Change in Control Termination, payment of
the Severance Payment under this Section 2.2(a)(ii) shall be subject to the
Delay Period as provided in Section 7.8(b) hereof.

Participants shall be entitled to only one Severance Payment under this Plan as
the result of a Change in Control Related Termination.

(b) Continued Health Coverage. Subject to the provisions of Sections 2.3 through
2.8 and a Participant’s timely election pursuant to COBRA, during the
Continuation Period the Employer shall pay the cost for continued coverage
pursuant to COBRA, for the Participant and the Participant’s eligible
dependents, under the Employer’s group health plans in which the Participant
participated immediately prior to the date of termination of the Participant’s
employment or materially equivalent plans maintained by the Company in
replacement thereof. Following the Continuation Period, the Participant (or, if
applicable, the Participant’s qualified beneficiaries under COBRA) shall be
entitled to such continued coverage for the remainder of the COBRA period, if
any, on a full self-pay basis to the extent eligible under COBRA.

 

7



--------------------------------------------------------------------------------

(c) Accelerated Vesting of Equity Awards. The Equity Vesting under this
Section 2.2(c) shall apply only in the event of a Change in Control Related
Termination. Subject to the provisions of Sections 2.3 and 2.4 and Sections 2.6
through 2.8, to the extent not vested immediately prior to a Change in Control,
all stock based awards granted to the Participant prior to the Change in Control
under the Company’s equity plans, each as amended, including, but not limited
to, the Company’s 2010 Stock Incentive Plan (to be renamed the 2016 Omnibus
Incentive Plan), or any predecessor or successor plan(s) thereto, that are
outstanding as of the date of the Change in Control (including, but not limited
to, stock options and shares of restricted stock), or, in the event such stock
based awards are not assumed or substituted by the successor in connection with
such Change in Control, outstanding immediately prior to the date of the Change
in Control, shall become fully vested as of the date of the Participant’s
termination of employment by the Employer without Cause or by the Participant
for Good Reason. Any stock option, stock appreciation right or similar award
that provides for a Participant-elected exercise shall become fully exercisable
and will remain exercisable for the applicable period following termination as
specified in the applicable equity plan and/or the applicable award agreement.
In the case of restricted stock or similar awards that are not subject to a
Participant-elected exercise, the Company shall remove any restrictions (other
than restrictions required by Federal securities law) or conditions in respect
of such award as of the date of the Participant’s termination of employment by
the Employer without Cause. For the avoidance of doubt, this Section 2.2(b)
shall apply to any equity awards that, in connection with a Change in Control,
(1) are granted as replacement of the equity awards held by the Participant
immediately prior to the Change in Control, and (2) are outstanding immediately
prior to the Change in Control, but are not assumed or substituted by the
successor in connection with such Change in Control.

Notwithstanding the forgoing, in the event of a Pre-Change in Control
Termination, in lieu of the foregoing under this Section 2.2(c), the Employer
shall pay to the Participant a lump sum cash payment equal to the sum of
(x) with respect to any unvested stock option, stock appreciation right or
similar appreciation based award that expired on the date the Participant’s
employment terminated, the excess, if any, of (A) the aggregate per share cash
consideration, and the fair market value on such date of the aggregate per share
non-cash consideration, paid or payable to the Company’s common stockholders in
the transaction which is the basis for the Change in Control, (or if no such
consideration was then payable, the last trading price of the Company’s common
stock on the day immediately preceding the date of the event that resulted in
the occurrence of the Change in Control), over (B) the strike price per share
that would have been required to be paid in order to exercise each tranche of
the unvested awards that expired on the date of the Participant’s termination of
employment, times the number of shares of the Company’s common stock covered by
each such tranche (such calculation to be performed separately for each tranche
with a different strike price, and the aggregate amounts so calculated being the
amount required to be paid under this provision), plus (y) with respect to any
unvested restricted stock or similar whole share type of award that expired on
the date the Participant’s employment terminates, the fair market value of such
awards calculated based on the last trading price of the Company’s common stock
on the day immediately preceding the date of the event that resulted in the
occurrence of the Change in Control times the number of shares of the Company’s
common stock covered by each such award. Any such payment shall be paid together
with the Severance Payment payable on a Pre-Change in Control Termination
pursuant to Section 2.2(a)(ii) above.

 

8



--------------------------------------------------------------------------------

(d) Pro-Rata Bonus. The Pro-Rata Bonus under this Section 2.2(d) shall apply in
the event of either a Non-Change in Control Termination or a Change in Control
Related Termination. Subject to the provisions of Sections 2.3 through 2.8, the
Participant shall be entitled to receive a pro rata portion (based on the number
of days employed during the applicable performance period) of the Participant’s
seasonal (semi-annual) cash performance bonus for the performance period in
which the Participant’s Separation from Service occurs, calculated based on
actual results for such performance period, payable at the time that the
semi-annual performance bonus would otherwise be paid. For the avoidance of
doubt, a Pro-Rata Bonus shall not be based on any bonus to be paid upon
completion of any specified project or upon occurrence of a specified event,
including, without limitation, a Change in Control.

(e) Outplacement Services. The Outplacement Services under this Section 2.2(e)
shall apply in the event of either a Non-Change in Control Termination or a
Change in Control Related Termination. The Company will assist the Participant
for a period of one year from the date of the Participant’s Separation from
Service in the search for new employment by directly paying the professional
fees for the services incurred in the normal course of a job search with an
outplacement organization arranged for by the Company in an amount not to exceed
$10,000.

2.3 Prior Agreements. The Severance Benefits under this Plan shall supersede and
be in lieu of any severance benefits and/or payments provided under the Plan as
in effect prior to the Restatement Date or under any other agreements,
arrangements or severance plans by and between the Participant and the Employer.
Notwithstanding the foregoing or anything herein to the contrary, in the event
that a Participant is entitled to the Severance Benefits under the Plan and if
as a result of such termination of the Participant’s employment the Participant
was also entitled to receive the payments and benefits provided under any other
agreements, arrangements or severance plans by and between the Participant and
the Employer, then the Participant shall continue to be entitled to receive such
payments and benefits under and in accordance with the terms and conditions of
such agreement, arrangement or severance plan and (i) the Severance Payment
hereunder shall be reduced by the amount of any severance payment received by
the Participant prior to the commencement of the Severance Payment hereunder,
(ii) any severance payment payable under such other agreement, arrangement or
severance plan following the commencement of the Severance Payment hereunder
shall be offset on a dollar-for-dollar basis by the Severance Payment hereunder,
and (iii) the Continued Health Coverage shall commence in the first month
following the expiration of any health plan or health care reimbursement
coverage provided to the Participant pursuant to such other agreement,
arrangement or severance plan following a termination of the Participant’s
employment and the Participant’s Continuation Period shall be reduced by the
number of months the Participant received such coverage under such other
agreement, arrangement or severance plan.

2.4 No Duty to Mitigate/Set-off. No Participant entitled to receive Severance
Benefits hereunder shall be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Participant by the Company or
Employer pursuant to the Plan, and, except as provided in Sections 1.13(b)
hereof, there shall be no offset against any amounts due to the Participant
under the Plan on account of any remuneration attributable to any subsequent
employment that the Participant may obtain or otherwise. The amounts payable
hereunder shall not be subject to setoff, counterclaim, recoupment, defense or
other right which

 

9



--------------------------------------------------------------------------------

the Employer may have against the Participant. In the event of the Participant’s
breach of any provision hereunder, including without limitation, Sections 2.5
(other than as it applies to a release of claims under the Age Discrimination in
Employment Act, as amended), 2.7 and 2.8 hereof, the Company shall be entitled
to recover any payments previously made to the Participant hereunder. Severance
Benefits shall be reduced (offset) by any amounts payable under any statutory
entitlement (including notice of termination, termination pay and/or severance
pay) of the Participant upon a termination of employment, including, without
limitation, any payments related to an actual or potential liability under the
Worker Adjustment and Retraining Notification Act (WARN) or similar state or
local law.

2.5 Release Required. Any Severance Benefits (other than the Equity Vesting)
payable or to be provided pursuant to the Plan shall be conditioned upon the
Participant’s execution and non-revocation, within ninety (90) days following
the effective date of the Participant’s Separation from Service, of a release
substantially in the form attached as Appendix A hereto (with such changes
thereon as are legally necessary at the time of execution to make it
enforceable, including, but not limited to the addition of any federal, state or
local laws) (the “Release”). The Company shall provide the release to the
Participant within seven (7) days following the date of the Participant’s
Separation from Service. The Participant will be required to sign the release
within 45 days after the date it is provided to him or her and not revoke it
within the time period set forth therein.

2.6 Code Section 280G.

(a) In the event it is determined pursuant to clause (b) below, that part or all
of the consideration, compensation or benefits to be paid to the Participant
under the Plan in connection with the Participant’s termination of employment
following a Change in Control or under any other plan, arrangement or agreement
in connection therewith (each a “Payment”), constitutes a “parachute payment”
(or payments) under Section 280G(b)(2) of the Code, then, if the aggregate
present value of such parachute payments (the “Parachute Amount”) exceeds 2.99
times the Participant’s “base amount,” as defined in Section 280G(b)(3) of the
Code (the “Participant Base Amount”) and would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), the amounts constituting
“parachute payments” which would otherwise be payable to or for the benefit of
the Participant shall be reduced to the extent necessary so that the Parachute
Amount is equal to 2.99 times the Participant Base Amount; provided, however,
that the foregoing reduction shall be made only if and to the extent that such
reduction would result in an increase in the aggregate Payment to be provided,
determined on a net after-tax basis (taking into account the Excise Tax imposed,
any tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes).

(b) Any determination that a Payment constitutes a parachute payment and any
calculation described in this Section 2.6 (“determination”) shall be made by the
independent public accountants for the Company, and may, at the Company’s
election, be made prior to termination of the Participant’s employment where the
Company determines that a Change in Control is imminent. Such determination
shall be furnished in writing no later than thirty (30) days following the date
of the Change in Control by the accountants to the Participant. If the
Participant does not agree with such determination, he may give notice to the
Company within

 

10



--------------------------------------------------------------------------------

ten (10) days of receipt of the determination from the accountants and, within
fifteen (15) days thereafter, accountants of the Participant’s choice must
deliver to the Company their determination that in their judgment complies with
the Code. If the two accountants cannot agree upon the amount to be paid to the
Participant pursuant to this Section 2.6 within ten days of the delivery of the
statement of the Participant’s accountants to the Company, the two accountants
shall choose a third accountant who shall deliver their determination of the
appropriate amount to be paid to the Participant pursuant to this Section 2.6,
which determination shall be final. If the final determination provides for the
payment of a greater amount than that proposed by the accountants of the
Company, then the Company shall pay all of the Participant’s costs incurred in
contesting such determination and all other costs incurred by the Company with
respect to such determination. However, if the determination of the accountants
of the Company is supported by the third accountant, the Participant shall pay
all reasonable costs incurred by both the Company and the Participant with
respect to the determination.

(c) If the final determination made pursuant to clause (b) above results in a
reduction of the Payments that would otherwise be paid to the Participant except
for the application of Section 2.6(a), the Equity Vesting shall be eliminated or
reduced to the extent necessary in order to not exceed the limitation under
Section 2.6(a), then, to the extent necessary pursuant to Section 2.6(a), the
Severance Payment shall be reduced, and, finally, to the extent necessary
pursuant to Section 2.6(a), the Continued Health Coverage shall be reduced.
Within ten days following such determination, the Company shall pay to or
distribute to or for the benefit of the Participant such amounts as are then due
to the Participant under the Plan and shall promptly pay to or distribute to or
for the benefit of the Participant in the future such amounts as become due to
the Participant under the Plan.

(d) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under Section 2.6(a) (an
“Overpayment”) or that additional payments which are not made by the Company
pursuant to Section 2.6(a) above should have been made (an “Underpayment”). In
the event that there is a final determination by the Internal Revenue Service,
or a final determination by a court of competent jurisdiction, that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to the Participant to the extent permitted by law, which the
Participant shall repay to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. Nothing in this
Section 2.6 is intended to violate the Sarbanes-Oxley Act of 2002 and to the
extent that any advance or repayment obligation hereunder would do so, such
obligation shall be modified so as to make the advance a nonrefundable payment
to the Participant and the repayment obligation null and void to the extent
required by such Act. In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Underpayment arises under the Plan, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant, together
with interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code.

2.7 Restrictive Covenants. As a condition to receiving Severance Benefits (other
than the Equity Vesting), the Participant shall be subject to the restrictive
covenants described in

 

11



--------------------------------------------------------------------------------

the Release. Upon the Participant’s timely execution and non-revocation of the
Release, the restrictive covenants contained therein shall supersede any
restrictive covenants contained in any agreement or arrangement between the
Employer and the Participant, including any employment agreement.

2.8 Cooperation. By accepting the Severance Benefits under the Plan, subject to
the Participant’s other commitments, the Participant agrees to be reasonably
available to cooperate (but only truthfully) with the Employer and the Company
and provide information as to matters which the Participant was personally
involved, or has information on, during the Participant’s employment with the
Employer and which are or become the subject of litigation or other dispute.

ARTICLE III

UNFUNDED PLAN

3.1 Unfunded Status. The Plan shall be “unfunded” for the purposes of ERISA and
the Code, and Severance Payments shall be paid out of the general assets of the
Employer as and when Severance Payments are payable under the Plan. All
Participants shall be solely unsecured general creditors of the Company and the
Employer. If the Company decides in its sole discretion to establish any advance
accrued reserve on its books against the future expense of the Severance
Payments payable hereunder, or if the Company decides in its sole discretion to
fund a trust under the Plan, such reserve or trust shall not under any
circumstances be deemed to be an asset of the Plan.

ARTICLE IV

ADMINISTRATION OF THE PLAN

4.1 Plan Administrator. The general administration of the Plan on behalf of the
Company (as plan administrator under Section 3(16)(A) of ERISA) shall be placed
with the Committee.

4.2 Reimbursement of Expenses of Plan Committee. The Company may, in its sole
discretion, pay or reimburse the members of the Committee for all reasonable
expenses incurred in connection with their duties hereunder, including, without
limitation, expenses of outside legal counsel.

4.3 Action by the Plan Committee. Decisions of the Committee shall be made by a
majority of its members attending a meeting at which a quorum is present (which
meeting may be held telephonically), or by written action in accordance with
applicable law. Subject to the terms of the Plan and provided that the Committee
acts in good faith, the Committee shall have complete authority to determine a
Participant’s participation and Severance Benefits under the Plan, to interpret
and construe the provisions of the Plan, and to make decisions in all disputes
involving the rights of any person interested in the Plan.

 

12



--------------------------------------------------------------------------------

4.4 Delegation of Authority. Subject to the limitations of applicable law, the
Committee may delegate any and all of its powers and responsibilities hereunder
to other persons by formal resolution filed with and accepted by the Board. Any
such delegation shall not be effective until it is accepted by the Board and the
persons designated, and may be rescinded at any time by written notice from the
Committee to the person to whom the delegation is made.

4.5 Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other persons as may be required in carrying out its
work in connection with the Plan.

4.6 Accounts and Records. The Committee shall maintain such accounts and records
regarding the fiscal and other transactions of the Plan and such other data as
may be required to carry out its functions under the Plan and to comply with all
applicable laws.

4.7 Indemnification. The Committee, its members and any person designated
pursuant to Section 4.4 above shall not be liable for any action or
determination made in good faith with respect to the Plan. The Employer shall,
to the fullest extent permitted by law, indemnify and hold harmless each member
of the Committee and each director, officer and employee of the Employer, and
any person designated above, for liabilities or expenses they and each of them
incur in carrying out their respective duties under the Plan, other than for any
liabilities or expenses arising out of such individual’s willful misconduct or
fraud.

ARTICLE V

AMENDMENT AND TERMINATION

5.1 Amendment and Termination. The Company reserves the right to amend or
terminate, in whole or in part, any or all of the provisions of the Plan by
action of the Board (or a duly authorized committee thereof) at any time,
provided that in no event shall any amendment, except for amendments pursuant to
Section 7.8(a), reducing the Severance Benefits provided hereunder or any Plan
termination be effective prior to the later of (A) the third (3rd) anniversary
of September 23, 2014 (i.e., the original restatement date of the prior version
of the Plan in effect prior to the Restatement Date) and (B) one year after the
Company provides written notice to the Participant that it wishes to amend or
terminate this Plan and the nature of the amendments, if applicable, and further
provided, that the Company shall not amend or terminate the Plan at any time
after (i) the occurrence of a Change in Control or (ii) the date the Company
enters into a definitive agreement which, if consummated, would result in a
Change in Control, unless the potential Change in Control is abandoned (as
publicly announced by the Company), in either case until two (2) years after the
occurrence of a Change in Control, provided that all Severance Benefits under
the Plan have been paid.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

SUCCESSORS

For purposes of the Plan, the Company shall include any and all successors or
assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company,
and such successors and assignees shall perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company, would be
required to perform if no such succession or assignment had taken place. In the
event the surviving corporation in any transaction to which the Company is a
party is a subsidiary of another corporation, then the ultimate parent
corporation of such surviving corporation shall cause the surviving corporation
to perform the Plan in the same manner and to the same extent that the Company
would be required to perform if no such succession or assignment had taken
place. In such event, the term “Company” as used in the Plan, shall mean the
Company, as hereinbefore defined and any successor or assignee (including the
ultimate parent corporation) to the business or assets of the Company, which by
reason hereof becomes bound by the terms and provisions of the Plan.

ARTICLE VII

MISCELLANEOUS

7.1 Minors and Incompetents. If the Committee shall find that any person to whom
Severance Benefits are payable under the Plan is unable to care for his or her
affairs because of illness or accident, or is a minor, any Severance Benefits
due (unless a prior claim therefore shall have been made by a duly appointed
guardian, committee or other legal representative) may be paid to the spouse,
child, parent, or brother or sister, or to any person deemed by the Committee to
have incurred expense for such person otherwise entitled to the Severance
Benefits, in such manner and proportions as the Committee may determine in its
sole discretion. Any such Severance Benefits shall be a complete discharge of
the liabilities of the Company, the Employer, the Committee, and the Board under
the Plan.

7.2 Limitation of Rights. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the
Employer as an employee in any other capacity or to interfere with the
Employer’s right to discharge him or her at any time for any reason whatsoever.

7.3 Payment Not Salary. Any Severance Benefits payable under the Plan shall not
be deemed salary or other compensation to the Participant for the purposes of
computing benefits to which he or she may be entitled under any pension plan or
other arrangement of the Employer maintained for the benefit of its employees,
unless such plan or arrangement provides otherwise.

7.4 Severability. In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provision never existed.

 

14



--------------------------------------------------------------------------------

7.5 Withholding. The Company and/or the Employer shall have the right to make
such provisions as it deems necessary or appropriate to satisfy any obligations
it may have to withhold federal, state or local income or other taxes incurred
by reason of payments pursuant to the Plan. In lieu thereof, the Company and/or
the Employer shall have the right to withhold the amounts of such taxes from any
other sums due or to become due from the Company and/or the Employer to the
Participant upon such terms and conditions as the Committee may prescribe.

7.6 Non-Alienation of Benefits. The Severance Benefits payable under the Plan
shall not be subject to alienation, transfer, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any Severance Benefits to be so
subjected shall not be recognized.

7.7 Governing Law. To the extent legally required, the Code and ERISA shall
govern the Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Company reserves the right to retroactively amend the
Plan to comply therewith. To the extent not governed by the Code and ERISA, the
Plan shall be governed by the laws of the State of New York, without reference
to rules relating to conflicts of law.

7.8 Code Section 409A.

(a) General. Although the Employer makes no guarantee with respect to the tax
treatment of payments hereunder and shall not be responsible in any event with
regard to non-compliance with Code Section 409A, the Plan is intended to either
comply with, or be exempt from, the requirements of Code Section 409A. To the
extent that the Plan is not exempt from the requirements of Code Section 409A,
the Plan is intended to comply with the requirements of Code Section 409A and
shall be limited, construed and interpreted in accordance with such intent.
Accordingly, the Company reserves the right to amend the provisions of the Plan
at any time and in any manner without the consent of Participants solely to
comply with the requirements of Code Section 409A and to avoid the imposition of
an excise tax under Code Section 409A on any payment to be made hereunder,
provided that there is no reduction in the Severance Benefits hereunder.
Notwithstanding the foregoing, in no event whatsoever shall the Employer be
liable for any additional tax, interest or penalty that may be imposed on a
Participant by Code Section 409A or any damages for failing to comply with Code
Section 409A.

(b) Separation from Service; Delay Period for Specified Employees. A termination
of employment shall not be deemed to have occurred for purposes of any provision
of the Plan providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
Separation from Service. If a Participant is deemed on the date of termination
to be a Specified Employee, then with regard to any payment that is specified as
subject to this Section, such payment shall not be made prior to the expiration
of the Delay Period. All payments delayed pursuant to this Section 7.8(b)
(whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such delay) shall be paid to the Participant in a
single lump sum on the first Company payroll date on or following the first day
following the expiration of the Delay Period, and any remaining payments and
benefits due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein.

(c) Separate Payments and No Participant Discretion. For purposes of Code
Section 409A, the Participant’s right to receive any installment payments
pursuant to this Plan shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Employer.

 

15



--------------------------------------------------------------------------------

7.9 Non-Exclusivity. The adoption of the Plan by the Company shall not be
construed as creating any limitations on the power of the Company to adopt such
other supplemental retirement income arrangements as it deems desirable, and
such arrangements may be either generally applicable or limited in application.

7.10 Non-Employment. The Plan is not an agreement of employment and it shall not
grant the Participant any rights of employment.

7.11 Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.

7.12 Gender and Number. Whenever used in the Plan, the masculine shall be deemed
to include the feminine and the singular shall be deemed to include the plural,
unless the context clearly indicates otherwise.

7.13 Communications. All announcements, notices and other communications
regarding the Plan will be made by the Company and/or the Employer in writing.

7.14 Legal Fees. This Section 7.14 shall apply only in the event of a Change in
Control Related Termination. In the event that a Participant substantially
prevails in a litigation between the Participant and the Company arising in
connection with such Participant’s attempt to obtain or enforce any right or
benefit provided by the Plan, the Company agrees to pay the reasonable
attorney’s fees and other legal expenses incurred by such Participant in
pursuing such litigation, including a reasonable rate of interest for delayed
payment.

ARTICLE VIII

WHAT ELSE A PARTICIPANT NEEDS

TO KNOW ABOUT THE PLAN

8.1 Claims Procedure. Any claim by a Participant with respect to eligibility,
participation, contributions, benefits or other aspects of the operation of the
Plan shall be made in writing to a person designated by the Committee from time
to time for such purpose. If the designated person receiving a claim believes,
following consultation with the Chairman of the Committee, that the claim should
be denied, he or she shall notify the Participant in writing of the denial of
the claim within ninety (90) days after his or her receipt thereof. This period
may be extended an additional ninety (90) days in special circumstances and, in
such event, the Participant shall be notified in writing of the extension, the
special circumstances requiring the

 

16



--------------------------------------------------------------------------------

extension of time and the date by which the Committee expects to make a
determination with respect to the claim. If the extension is required due to the
Participant’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent until the date on which the Participant responds to the
Plan’s request for information.

If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Participant will be provided with a
written notice setting forth (a) the specific reason or reasons for the denial
making reference to the pertinent provisions of the Plan or of Plan documents on
which the denial is based, (b) a description of any additional material or
information necessary to perfect or evaluate the claim, and explain why such
material or information, if any, is necessary, and (c) inform the Participant of
his or her right to request review of the decision. The notice shall also
provide an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure, as well as a statement of the Participant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review. If a Participant is not notified (of the denial
or an extension) within ninety (90) days from the date the Participant notifies
the Plan Administrator, the Participant may request a review of the application
as if the claim had been denied.

A Participant may appeal the denial of a claim by submitting a written request
for review to the Committee, within sixty (60) days after written notification
of denial is received. Receipt of such denial shall be deemed to have occurred
if the notice of denial is sent via first class mail to the Participant’s last
shown address on the books of the Employer. Such period may be extended by the
Committee for good cause shown. The claim will then be reviewed by the
Committee. In connection with this appeal, the Participant (or his or her duly
authorized representative) may (a) be provided, upon written request and free of
charge, with reasonable access to (and copies of) all documents, records, and
other information relevant to the claim, and (b) submit to the Committee written
comments, documents, records, and other information related to the claim. If the
Committee deems it appropriate, it may hold a hearing as to a claim. If a
hearing is held, the Participant shall be entitled to be represented by counsel.

The review by the Committee will take into account all comments, documents,
records, and other information the Participant submits relating to the claim.
The Committee will make a final written decision on a claim review, in most
cases within sixty (60) days after receipt of a request for a review. In some
cases, the claim may take more time to review, and an additional processing
period of up to sixty (60) days may be required. If that happens, the
Participant will receive a written notice of that fact, which will also indicate
the special circumstances requiring the extension of time and the date by which
the Committee expects to make a determination with respect to the claim. If the
extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Participant
until the date on which the Participant responds to the Plan’s request for
information.

 

17



--------------------------------------------------------------------------------

The Committee’s decision on the claim for review will be communicated to the
Participant in writing. If an adverse benefit determination is made with respect
to the claim, the notice will include: (a) the specific reason(s) for any
adverse benefit determination, with references to the specific Plan provisions
on which the determination is based; (b) a statement that the Participant is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim;
and (c) a statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA. A Participant may not start a lawsuit to obtain
benefits until after he or she has requested a review and a final decision has
been reached on review, or until the appropriate timeframe described above has
elapsed since the Participant filed a request for review and the Participant has
not received a final decision or notice that an extension will be necessary to
reach a final decision. These procedures must be exhausted before a Participant
(or any beneficiary) may bring a legal action seeking payment of benefits. In
addition, no lawsuit may be started more than two years after the date on which
the applicable appeal was denied. If there is no decision on appeal, no lawsuit
may be started more than two years after the time when the Committee should have
decided the appeal. The law also permits the Participant to pursue his or her
remedies under Section 502(a) of ERISA without exhausting these appeal
procedures if the Plan has failed to follow them.

 

18



--------------------------------------------------------------------------------

APPENDIX A

AGREEMENT AND RELEASE

Ascena Retail Group, Inc. (the “Company”) and [name] (the “Employee”), agree to
the terms and conditions set forth below:

1. Termination. Employee’s employment with the Employer (as defined under the
Ascena Retail Group, Inc. Executive Severance Plan (the “Severance Plan”)) [is]
[was] terminated as of [                 ], 20[    ] (the “Termination Date”).
Employee acknowledges that the Termination Date [is] [was] the termination date
of [his/her] employment for purposes of participation in and coverage under all
benefit plans and programs sponsored by or through the Employer. Employee
acknowledges and agrees that the Employer shall not have any obligation to
rehire Employee, nor shall the Employer have any obligation to consider
[him/her] for employment, after the Termination Date. All capitalized terms used
herein, unless defined otherwise herein, shall have the meaning set forth in the
Severance Plan.

2. Severance Benefits. In exchange for the general release in paragraph 4 below
and other promises contained herein, and in accordance with the terms of the
Severance Plan, which Employee hereby acknowledges receiving, Employee will
receive the applicable Severance Benefits under Section 2.2 of the Plan, paid or
provided in accordance therewith.

3. Acknowledgment. Employee hereby agrees and acknowledges that the Severance
Benefits exceed any payment, benefit or other thing of value to which Employee
might otherwise be entitled under any policy, plan or procedure of the Employer,
the Company or Affiliates or pursuant to any prior agreement or contract with
the Employer, the Company or Affiliates.

4. Release. (a) In exchange for the Severance Benefits and other valuable
consideration, Employee, for [himself/herself] and for [his/her] heirs,
executors, administrators and assigns (referred to collectively as “Releasors”),
forever releases and discharges the Employer and any and all of the Employer’s
parent companies, partners, subsidiaries, affiliates, successors and assigns and
any and all of its and their past and/or present officers, directors, partners,
agents, employees, representatives, counsel, employee benefit plans and their
fiduciaries and administrators, successors and assigns (referred to collectively
as the “Releasees”), from any and all claims, demands, causes of action, fees
and liabilities of any kind whatsoever, whether known or unknown, which
Releasors ever had, now have or may have against Releasees by reason of any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter up to and including the date Employee signs this Agreement and
Release.



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, this Agreement and Release
is intended to and shall release Releasees from any and all claims, whether
known or unknown, that Releasors ever had, now have or may have against
Releasees arising out of Employee’s employment with the Employer or any of the
Releasees, the terms and conditions of such employment and/or the termination of
such employment, including but not limited to: (i) any claim under the Age
Discrimination in Employment Act, as amended (“ADEA”), and/or the Older Workers
Benefit Protection Act which laws prohibit discrimination on account of age;
(ii) any claim under Title VII of the Civil Rights Act of 1964, as amended,
which, among other things, prohibits discrimination/retaliation on account of
race, color, religion, sex, and national origin; (iii) any claim under the
Americans with Disabilities Act (“ADA”) or Sections 503 and 504 of the
Rehabilitation Act of 1973, each as amended; (iv) any claim under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); (v) any claim
under the Family and Medical Leave Act; (vi) any claim or other action under the
National Labor Relations Act, as amended; (vii) any claim under the Workers’
Adjustment and Retraining Notification Act; (viii) any claim under the New York
State Human Rights Law, the New York Executive Law, the New York Labor Law, the
New York City Administrative Code or any other applicable state or local labor
or human rights laws;1 (ix) the Sarbanes-Oxley Act of 2002; (x) any other claim
of discrimination, harassment or retaliation in employment (whether based on
federal, state or local law, regulation, or decision; (xi) any other claim
(whether based on federal, state or local law, statutory or decisional) arising
out of the terms and conditions of Employee’s employment with and termination
from the Employer and/or the Released Parties; (xii) any claims for wrongful
discharge, whistleblowing, constructive discharge, promissory estoppel,
detrimental reliance, negligence, defamation, emotional distress, compensatory
or punitive damages, and/or equitable relief; (xiii) any claims under federal,
state, or local occupational safety and health laws or regulations, all as
amended; and (xiv) any claim for attorneys’ fees [ADD ONLY FOR A CHANGE IN
CONTROL RELATED TERMINATION: , (other than claims for legal fees pursuant to
Section 7.14 of the Severance Plan)], costs, disbursements and/or the like. By
virtue of the foregoing, Employee agrees that [he/she] has waived any damages
and other relief available to [him/her] (including, without limitation, money
damages, equitable relief and reinstatement) under the claims waived in this
paragraph 4; provided that nothing herein shall be a waiver of Employee’s right
to report violations of federal law or regulation or provide truthful
information about this Agreement and Release or Releasees or, to cooperate with
any investigation being conducted by any governmental agency, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Notwithstanding anything herein to the contrary, the sole matters
to which this Agreement of Release does not apply are: (A) claims to the
Severance Benefits; (B) claims under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; (C) claims arising after the date
Employee signs this Agreement and Release; (D) claims relating to any rights of
indemnification under the Employer’s organizational documents or otherwise,
(E) claims relating to any outstanding stock options or other equity-based award
on the Termination Date [ADD ONLY FOR A CHANGE IN CONTROL RELATED TERMINATION: ,
including, without limitation, the Equity Vesting]; (F) claims to vested accrued
benefits under the Employer’s tax qualified retirement plans or non-qualified
retirement plans in accordance with, and subject to, the terms and conditions of
such plans and applicable law; or (G) Employee’s right to seek

 

1  Add relevant provisions of additional state and/or local laws, as applicable.

 

A-2



--------------------------------------------------------------------------------

enforcement of the terms of the Severance Plan [ADD ONLY FOR A CHANGE IN CONTROL
RELATED TERMINATION: , including, but not limited to, claims for legal fees
pursuant to Section 7.14 of the Severance Plan]. Employee acknowledges that
Employee has been informed that Employee might have specific rights and/or
claims under the ADEA. Employee specifically waives such rights and/or claims
under the ADEA to the extent such rights and/or claims arose on or prior to the
date this Agreement of Release is executed by Employee.

5. Non-Disparagement; Cooperation in Certain Other Legal Proceedings. Employee
agrees that at no time will [he/she], in public or private, engage in any form
of conduct or make any statements or representations that deprecate, impugn,
disparage or otherwise impair the reputation, goodwill or commercial interests
of, or make any remarks that would tend to or be construed to tend to defame,
the Releasees, nor shall the Employee assist any other person, firm or company
in so doing. Nothing in this Agreement and Release shall prohibit or restrict
Employee from: (i) making any disclosure of information, as required by law, in
a proceeding or lawsuit in which the Employer is a party, or additionally in any
other civil proceeding or lawsuit upon ten (10) business days prior written
notice to the Employer; (ii) providing information to, or testifying or
otherwise assisting in an investigation or proceeding brought by any federal
regulatory or law enforcement agency or legislative body or the Employer’s
designated legal, compliance, or human resources officers; (iii) filing,
testifying, participating or otherwise assisting in a proceeding relating to an
alleged violation of any federal, state or municipal law relating to fraud or
any rule or regulation of the Securities and Exchange Commission; or
(iv) challenging the validity of this Agreement and Release as it applies to a
release of claims under ADEA.

6. Cooperation. Employee agrees to make [himself/herself] reasonably available
at times and for durations reasonably acceptable to both parties to assist the
Employer with respect to any issues wherein the Employer considers Employee’s
knowledge or expertise reasonably beneficial. The Employer will reimburse
Employee for all reasonable out of pocket expenses that incurred while [he/she]
is engaged in such activity. Employee will also cooperate fully with the
Employer in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Employer that
relate to events or occurrences that transpired while the Employee was employed
by the Employer. Employee’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Employer at mutually convenient times. Employee shall also cooperate fully
with the Employer in connection with any such investigation or review of any
federal, state or local regulatory authority as any such investigation or review
relates to events or occurrences that transpired while Employee was employed by
the Employer. The Employer shall pay for any reasonable out-of-pocket expenses
incurred by Employee in connection with [his/her] performance of the obligations
pursuant to this paragraph 6. Employee’s performance under this paragraph 6
following the Termination Date shall be subject to [his/her] then current
employment obligations.

7. Return of Property. Employee represents that [he/she] has returned (or will
return) to Employer all property belonging to the Employer, including but not
limited to electronic devices (e.g., Blackberry and/or laptop computer), keys,
card access to buildings and office floors, and business information and
documents.

 

A-3



--------------------------------------------------------------------------------

8. Severability. If any provision of this Agreement and Release is held to be
illegal, void, or unenforceable, such provision shall be of no force or effect.
However, the illegality or unenforceability of such provision shall have no
effect upon, and shall not impair the enforceability of, any other provision of
this Agreement and Release. Further, to the extent any provision of this
Agreement and Release is deemed to be overbroad or unenforceable as written,
such provision shall be given the maximum effect permissible under law.

9. Entire Agreement. This Agreement and Release represents the entire
understanding between the parties hereto with respect to the subject matter
hereof, and may not be changed or modified except by a written agreement signed
by both of the parties hereto after the Effective Date of this Agreement and
Release. In the event of any conflict between any of the provisions of this
Agreement and Release and the provisions of the Severance Plan, the terms of the
Severance Plan shall govern.

10. Governing Law. Except as may be preempted by federal law, this Agreement and
Release shall be governed by the laws of the State of New York, without regard
to conflict of laws principles, and the parties in any action arising out of
this Agreement and Release shall be subject to the personal jurisdiction and
venue of the federal and state courts, as applicable, in the County of New York,
State of New York.

11. Non-Disclosure. The parties agree that this Agreement and Release and its
terms are confidential and shall be accorded the utmost confidentiality.
Employee hereby agrees to keep confidential and not disclose the terms and
conditions of this Agreement to any person or entity without the prior written
consent of the Employer, except to Employee’s accountants, attorneys and/or
spouse, provided that they also agree to maintain the confidentiality of this
Agreement. Employee shall be responsible for any disclosure by them. Employee
further represent that Employee has not disclosed the terms and conditions of
this Agreement to anyone other than Employee’s attorneys, accountants and/or
spouse. This Section 11 does not prohibit disclosure of this Agreement by any
party if required by law, provided that if Employee is required to make such
disclosure the Employee has given the Employer prompt written notice of any
legal process and cooperated with the Employer’s efforts to seek a protective
order.

12. Confidential Information. Employee acknowledges that during the course of
Employee’s employment with the Employer, Employee has had access to information
relating to the Employer and its business that is not generally known by persons
not employed by the Employer and that could not easily be determined or learned
by someone outside of the Employer (“Confidential Information”). Such
information is confidential or proprietary and may include but not be limited to
customer or client contact lists, trade secrets, patents, copyrighted materials,
proprietary computer software and programs, products, systems analyses, lists of
suppliers and supplier contracts, internal policies and marketing strategies,
financial information relating to the Employer and its employees, and other
documents and information that provide the Employer with a competitive advantage
and that could not be easily determined or learned or

 

A-4



--------------------------------------------------------------------------------

obtained by someone outside the Employer. Employee further acknowledges that:
(i) such confidential and proprietary information is the exclusive, unique, and
valuable property of the Employer; (ii) the businesses of the Employer depend on
such confidential and proprietary information; and (iii) the Employer wishes to
protect such confidential and proprietary information by keeping it confidential
for the use and benefit of the Employer. Employee agrees not to disclose or use
such Confidential Information at any time in the future, except if authorized by
the Employer in writing or if required in connection with a subpoena or other
legal process or investigation by any governmental, regulatory or
self-regulatory agency or in connection with any legal proceeding brought
against Employee, or in connection with a proceeding to enforce this Agreement.

13. Restrictive Covenants. Employee agrees that for a period of one (1) year
following Employee’s Termination Date (the “Restricted Period”), [he/she] will
not, directly or indirectly:

(a) Non-Competition. engage in, assist, or have any active interest or
involvement whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holdings of less than 1% of the stock
of a public company), partner, proprietor or any type of principal whatsoever in
any person, firm, or business entity which, directly or indirectly, is engaged
in “Competition” (as defined below) with the Employer, the Company or an
Affiliate; or

(b) Non-Solicitation. recruit, solicit, hire, or cause to be hired, any
individual who is then, or who has been within the preceding six (6) month
period, an employee of the Employer, the Company or an Affiliate.

For purposes of this Agreement, “Competition” shall mean (x) the business of
owning and/or operating one or more retail specialty stores that sell women’s or
girls’ apparel, or (y) the business of selling women’s or girls’ apparel through
catalogs or internet sales, or (z) any other business engaged in by the
Employer, the Company or an Affiliate.

14. Remedies. Employee acknowledges and agrees that the Employer will suffer
irreparable damage if any of the provisions of paragraphs 5, 12 or 13 of this
Agreement and Release are breached and that the Employer’s remedies at law for a
breach of such provisions would be inadequate and, in recognition of this fact,
Employee agrees that, in the event of such a breach, in addition to any remedies
at law, the Employer will be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available.

15. Binding Agreement. This Agreement and Release is binding upon, and shall
inure to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

16. ADEA Provisions. Employee acknowledges that [he/she]: (a) has carefully read
this Agreement and Release in its entirety; (b) has had an opportunity to
consider the terms of this Agreement and Release [insert only if employees are
over 40: and the

 

A-5



--------------------------------------------------------------------------------

disclosure information attached hereto as Exhibit I (which is provided pursuant
to the Older Workers Benefit Protection Act)] for at least [twenty-one (21)]
[forty-five (45)] days; (c) is hereby advised by the Company in writing to
consult with an attorney of [his/her] choice in connection with this Agreement
and Release; (d) fully understands the significance of all of the terms and
conditions of this Agreement and Release and has discussed them with an attorney
of [his/her] choice, or has had a reasonable opportunity to do so; and (e) is
signing this Agreement and Release voluntarily and of [his/her] own free will
and agrees to abide by all the terms and conditions contained herein.

17. Revocation/ Effective Date. Employee may accept this Agreement and Release
by signing it before a notary public and delivering it to [INSERT NAME AND
ADDRESS OF CONTACT] on or before the [twenty-first (21st)] [forty-fifth (45th)]
day after [he/she] receives this Agreement and Release. Notwithstanding the
foregoing, Employee may not sign this Agreement and Release before [his/her]
last day of employment and this Agreement and Release will not be accepted or
effective if signed before the Termination Date. After signing this Agreement
and Release, Employee shall have [seven (7)]2 days (the “Revocation Period”) to
revoke [his/her] decision by indicating [his/her] desire to do so in writing
delivered to [INSERT NAME] at the above address by no later than the last day of
the Revocation Period. If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day. Provided Employee does not revoke this
Agreement and Release during the Revocation Period, the Effective Date of this
Agreement and Release shall be the later of the [eighth (8th)]3 day after
Employee signs this Agreement and Release or the day after the last day of the
Revocation Period (the “Effective Date”).

 

Dated:  

 

   

 

      (signature)      

[Employee]

 

ASCENA RETAIL GROUP, INC.       Accepted by:  

 

    Dated:  

 

Name:  

 

     

 

2  Replace with “fifteen (15)” for Employees working in Minnesota.

3  Replace with “sixteenth (16th)” for Employees working in Minnesota.

 

A-6